OPINION OF THE COURT BY
WILDER. J.
This is an appeal by the tax assessor of the first division from a decision of the tax appeal court holding that the Oahu Railway & Land Co., the Dowsett Oo., Ltd., 'and John Ii Estate, *529Ltd., were exempt from taxation in respect of their interests in lands in actual use by their lessees for the production of pineapples.
G. B. Hemerway, Attorney General, for the assessor.
Kinney & Marx for Oahu Railway & Land Go. and the Dowsett Co., Ltd.
No appearance for John Ii Estate, Ltd.
In the case of Holt v. Wood, 18 Haw. 485, which was decided after the decision of the tax appeal court, this court held that a lessor’s interest in land in actual use by the lessee for the production of pineapples is not exempt from taxation under R. L., Sec. 1223.
It is now claimed by the Oahu Railway & Land Co. and the Dowsett Co., Ltd., that it appears in this case that the leases contain covenants on the part of the lessees to pay all the taxes assessed to the lessors in respect of their interests and that in one of the leases the rent is on a sliding scale, $100 for the first year, $250 for the second year, and $772.75 annually for the remainder, all of which did not appear in Ilolt v. Wood, and that consequently that case should not be followed. The opinion in that case shows that these matters are immaterial and do not affect the merits of the question.
The decision of the tax appeal court is reversed and the assessments made by the assessor are affirmed.